DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MARIN ET AL. (US 2005/0038604) (hereinafter “MARIN”) in view of FACKLER ET AL. (US 2016/0306806) (hereinafter “FACKLER”).

With respect to Claim 1, MARIN teaches:
outputting, by a computing device to a display of the computing device, a graphical time-domain interpretation of seismic data, a graphical velocity model related to the seismic data, and a graphical depth-domain interpretation of the seismic data (See Figs. 2, 4, 5, 7; See Para 0018, 0027, 0057 [0018] “concurrent (i.e., roughly at the same time) visualizations of the data in multiple seismic domains"; [0027] "utilizing seismic data contemporaneously across multiple seismic domains is disclosed"; [0057] "first seismic domain 205 … is a post stack fane domain and the Second seismic domain 210 … is a post-stack depth domain"; [0066] "apply quality control to velocity models and/or test the adequacy of conversion mechanisms", [0067] "migration velocity update methods", [0073] "discrepancies can then be traced back into the velocity models 215a, 215 b, which can then be analyzed and improved for further application"; [0075] "application 700 then iterates a seed-hunt-persist process, applying a new kinematic link in each iteration and an updated velocity model"); 
identifying, by the computing device, a first alteration to one of the time-domain interpretation, the velocity model, and the depth-domain interpretation (See Figs. 4, 5, 7 manipulation in one of the first and second seismic domains 205, 210, via user interface, e.g., cursor 410, 430, 415, 440, etc. and/or alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716); 
identifying, by the computing device based on the first alteration, a second alteration to another of the time-domain interpretation, the velocity model, and the depth-domain interpretation (See Figs. 4, 5, 7; the manipulation in one of the first and second seismic domains 205, 210, etc. is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in Realtime, or near real-time; and/or the alteration of velocity rnode1, e.g. fig. 7, from velocity model 708 to altered velocity model 716 is dynamically converted into an alteration of the depth domain representation from 712 'HUNT' to 724 'HUNT 1’); and 
updating, by the computing device based on the first alteration and the second alteration, at least two of the graphical time-domain interpretations, the graphical velocity model, and the graphical depth-domain interpretation (See Figs. 7; time domain representation 702, depth domain representation 712 and velocity model 708 are updated accordingly; [0077] "application 700 then updates […] interpretation 702 of the first seismic domain 704 reflecting the original information and the persisted information resulting from the first hunt (at 712), The persisted information is also used to update […] velocity model 716, […] velocity mode! 716, should be more accurate, or “truer", than the velocity model 708 because its formulation is predicated not only on the information originally available from the first seismic domain 704, but also the information persisted from the second seismic domain 706").  
However MARIN is silent to the language of:
concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
FACKLER further teaches:
concurrently outputting, by a computing device to a display of the computing device, at least three or four graphical interpretation of data (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARIN to include concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
One of ordinary skill in the art would have been motivated to modify MARIN because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.

With respect to Claim 2, MARIN teaches:
wherein 
the graphical time-domain interpretation is to be displayed in a first portion of the display, the graphical velocity model is to be displayed in a second portion of the display, and the graphical depth-domain interpretation is to be displayed in a third portion of the display ([0063] The invention is not limited by the manner in which the visualizations are implemented or communicated.  In one or several 3D visualizations canvases, the different seismic domains will typically displayed”, see also graphical representations of velocity models in fig. 6b, 6c).  

With respect to Claim 3, MARIN teaches:
further comprising 
outputting, by the computing device concurrently with the graphical time-domain interpretation, the graphical velocity model, the graphical depth-domain interpretation, and a graphical structural validation model related to the depth-domain interpretation (fig. 6A, 8, reflectors 602, 604, reflectors 812, 814 forming top and base of reservoir 816; [0074] “depth domain, considered here as the equivalent of the elastic post-stack migrated domain with the correct elastic velocity model; respectively”; [0062] “interference point between two reflections in pre-stack raw time domain or the crossing point of a triplication in the time stack domain come from two different reflectors or form three different reflection points of the same reflector”).  

With respect to Claim 4, MARIN teaches:
wherein 
the first alteration is an alteration to the velocity model (alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716; [0067] “migration velocity update methods”, [0073] “discrepancies can then be traced back into the velocity models 215a, 215b, which can then be analyzed and improved for further application”; [0075] “application 700 then iterates a seed-hunt-persist process, applying a new kinematic link in each iteration and an updated velocity model”).  

With respect to Claim 5, MARIN teaches:
wherein 
the first alteration is an alteration to the depth-domain interpretation (fig. 4, 5, 7; the manipulation in one of the first and second seismic domains 205, 210, etc, is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in real-time, or near real-time).  

With respect to Claim 6, MARIN teaches:
wherein 
the first alteration is an alteration to the time-domain interpretation (fig. 4, 5, 7; the manipulation in one of the first and second seismic domains 205, 210, etc, is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in real-time, or near real-time).  

With respect to Claim 7, MARIN teaches:
wherein 
the depth-domain interpretation is based on the velocity model and the time-domain interpretation of the seismic data (fig. 2, [0051] “the second seismic domain 210 is generated by applying the velocity model 215 to the seismic data in the first seismic data int eh first domain 205”; [0057] “first seismic domain 205 [..] is a post stack time domain and the second seismic domain 210 […] is a post-stack depth domain).  

With respect to Claim 8, MARIN teaches:
identify, in a display of an electronic device: 
a graphical display based on a time-domain interpretation of seismic data (fig, 2A,6--8, e.g. post stack time domain 400);  
a graphical display based on a velocity model related to the seismic data (fig. 2,4,6-8, e.g. post-stack depth domain 405 is based on velocity model 2·15); 
a graphical display based on a depth-domain interpretation of the seismic data (fig.2.4,6-8, e.g. post-stack depth domain 405); and 
a graphical display based on a structural validation model related to the depth- domain interpretation of the seismic data (fig. 2, 4, 6-8, [0062] "interference point between two reflection in pre--stack raw time domain or the crossing point of a triplication in the time stack domain come from two different reflectors or from three different reflection points of the same reflector": [0074] "depth domain, considered here as the equivalent of the elastic post-stack depth migrated domain with the correct elastic velocity model; respectively"; reflectors 602,604, reflectors 812, 814 forming top and base of reservoir 816); 
identify an alteration to one of the time-domain interpretation, the velocity model, the depth-domain interpretation, and the structural validation model (see e.g. fig 4,5,7: manipulation in one of the first and second seismic domains 205,210, via user interface, e.g. cursor 410,430, 415, 440, etc. and/or alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716); and  
update, based on the alteration, the graphical display of at least two of the time-domain interpretation, the velocity model, the depth-domain interpretation, and the structural validation model (the manipulation in one of the first and second seismic domains 205, 210, etc. is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in real-time, or near real-time; and/or the alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716 is dynamically converted into an alteration of the depth domain representation from 712 ’HUNT 1’ to 724 ‘ HUNGT 1’; time domain representation 702, depth domain representation 712 and velocity model 708 are updated accordingly; [0077] “application 700 then updates […] interpretation 702 of the first seismic domain 704 reflecting the original information and the persisted information resulting from the first hunt (at 712).  The persisted information is also used to update […] velocity model 716").  
However MARIN is silent to the language of:
concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
FACKLER further teaches:
concurrently outputting, by a computing device to a display of the computing device, at least three or four graphical interpretation of data (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARIN to include concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
One of ordinary skill in the art would have been motivated to modify MARIN because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.

With respect to Claim 9, MARIN teaches:
wherein: 
the graphical display based on the time-domain interpretation of seismic data is in a first portion of the display of the electronic device; the graphical display based on the velocity model related to the seismic data is in a second portion of the display of the electronic device; the graphical display based on the depth-domain interpretation of the seismic data is in a third portion of the display of the electronic device; and the graphical display based on the structural validation model related to the seismic data is in a fourth portion of the display of the electronic device ([0063] “The invention is not limited by the manner in which the visulizations are implemented or communicated.  In one or several 3D visualizations canvases, the different seismic domains will typically displayed”, see also graphical representations of velocity models in fig. 6B , 6C, structural models in fig. 6A,8).   

With respect to Claim 10, MARIN teaches:
wherein 
the alteration is an alteration to the velocity model (alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716; [0067] “migration velocity update methods”, [0073] “discrepancies can then be traced back into the velocity models 215a, 215b, which can then be analyzed and improved for further application”; [0075] “application 700 then iterates a seed-hunt-persist process, applying a new kinematic link in each iteration and an updated velocity model”).  

With respect to Claim 11, MARIN teaches:
wherein 
the alteration is an alteration to the depth-domain interpretation (fig. 4, 5, 7; the manipulation in one of the first and second seismic domains 205, 210, etc, is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in real-time, or near real-time).  

With respect to Claim 12, MARIN teaches:
wherein 
the alteration is an alteration to the time-domain interpretation (fig. 4, 5, 7; the manipulation in one of the first and second seismic domains 205, 210, etc, is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in real-time, or near real-time).  

With respect to Claim 13, MARIN teaches:
wherein 
the alteration is an alteration to the structural validation model (fig. 6A, [0074] “kinematic conversion mechanisms 215a, 215b can be used to tie PP and PS events 604, 602, respectively, in depth”).  

With respect to Claim 14, MARIN teaches:
wherein 
the instructions are further to: 
identify, in the display of the electronic device, a graphical display related to a map, wherein the map is to identify a location at which the seismic data was measured; and update, based on the alteration, the graphical display related to the map (fig. 6A, 8, [0019] “ray path display to link the geographical location of the source, receiver”, [0081] “seismic data obtained from the rays that share the same source and receiver position as rays 816, 818, 820).  

With respect to Claim 15, MARIN teaches:
a display to display (fig. 3): 
a graphical display based on a time-domain interpretation of seismic data; a graphical display based on a velocity model related to the seismic data; and a graphical display based on a depth-domain interpretation of the seismic data (fig. 3, display 340 is suitable to display the above items); and 
one or more processors communicatively coupled with the display (fig. 3, processor 305, display 340), 
wherein 
the one or more processors are to: 
identify an alteration to one of the time-domain interpretation, the velocity model, and the depth-domain interpretation (see e.g. fig. 4,5,7: manipulation in one of the first and second seismic domains 205, 210, via user interface, e.g., cursor 410, 430, 415, 440, etc, and/or alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716); and 
update, based on the alteration, the graphical display of at least two of the time- domain interpretation, the velocity model, and the depth-domain interpretation (the manipulation in one of the first and second seismic domains 205, 210, etc, is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in real-time, or near real-time; and/or the alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716 is dynamically converted into an alteration of the depth domain representation from 712 ‘HUNT 1’ to 724 ‘HUNT 1’: time domain representation 702, depth domain representation 712 and velocity model 708 are updated accordingly; [0077] “application 700 then updates […] interpretation 702 of the first seismic domain 704 reflecting the original information and the persisted information resulting from the first hunt (at 712). The persisted information is also used to update […] velocity model 716”).  
However MARIN is silent to the language of:
concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
FACKLER further teaches:
concurrently outputting, by a computing device to a display of the computing device, at least three or four graphical interpretation of data (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MARIN to include concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
One of ordinary skill in the art would have been motivated to modify MARIN because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.

With respect to Claim 16, MARIN teaches:
wherein: 
the display is further to display a structural validation model related to the seismic data; and the one or more processors are to update, based on the alteration, the structural validation model (fig. 6A, 8, reflectors 602, 604, reflectors 812, 814 forming top and base of reservoir 816; [0074] “depth domain, considered here as the equivalent of the elastic post-stack migrated domain with the correct elastic velocity model; respectively”; [0062] “interference point between two reflections in pre-stack raw time domain or the crossing point of a triplication in the time stack domain come from two different reflectors or form three different reflection points of the same reflector”).  

With respect to Claim 17, MARIN teaches:
wherein 
the alteration is an alteration to the velocity model (alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716; [0067] “migration velocity update methods”, [0073] “discrepancies can then be traced back into the velocity models 215a, 215b, which can then be analyzed and improved for further application”; [0075] “application 700 then iterates a seed-hunt-persist process, applying a new kinematic link in each iteration and an updated velocity model”).  

With respect to Claim 18, MARIN teaches:
wherein 
the alteration to the velocity model is an alteration to a type of the velocity model or a constant of the velocity model (alteration of velocity model, e.g. fig. 7, from velocity model 708 to altered velocity model 716; [0067] “migration velocity update methods”, [0073] “discrepancies can then be traced back into the velocity models 215a, 215b, which can then be analyzed and improved for further application”; [0075] “application 700 then iterates a seed-hunt-persist process, applying a new kinematic link in each iteration and an updated velocity model”). 

With respect to Claim 19, MARIN teaches:
wherein 
the alteration is an alteration to the depth- domain interpretation (fig. 4, 5, 7; the manipulation in one of the first and second seismic domains 205, 210, etc, is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in real-time, or near real-time).  

With respect to Claim 20, MARIN teaches:
wherein 
the alteration is an alteration to the time- domain interpretation (fig. 4, 5, 7; the manipulation in one of the first and second seismic domains 205, 210, etc, is dynamically converted and interactively linked to a corresponding manipulation in the other domain, in real-time, or near real-time).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BJERKHOLT (US 2010/0299117) teaches VELOCITY MODELS FOR A SINGLE WELL AND FOR A SET OF WELLS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864